Per Curiam.
The court below could reasonably require the defendant to submit to examination before trial as a condition of opening the latter’s default. It was, however, improper to direct defendant to submit to an examination before trial without specifying the items as to which the examination was to be had.
Order modified so as to provide that the defendant is to submit to an examination before trial as to such matters which the court may find proper on a motion to be made by the plaintiff for the defendant’s examination, and, as modified, affirmed.
All concur. Present — Hammer, Shientag and Miller, JJ.